Citation Nr: 1531220	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  12-04 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a right knee disorder, to include as secondary to a service-connected left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from March 1985 to March 1999. 

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Veteran requested a videoconference hearing before a Veterans Law Judge (VLJ).  A hearing was scheduled for June 2015, but the Veteran failed to appear.  As the Board has received no request for a postponement or good cause for the Veteran's failure to report, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2014).

In July 2015, the Veteran, via his representative, waived the right to initial RO review of evidence received after the February 2014 supplemental statement of the case (SSOC).  No additional action in this regard is warranted.  See 38 C.F.R. § 20.1304(c) (2014).  

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).


FINDING OF FACT

The Veteran's right knee arthritis post meniscectomy had its onset in service.  


CONCLUSION OF LAW

The criteria to establish entitlement to service connection for right knee arthritis post meniscectomy have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is already in receipt of service connection for a left knee disability.  Thus, in light of his contentions, the Board would generally be obliged to consider his instant claim on both a direct and a secondary basis.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (holding that the Board is required to weigh all theories of entitlement raised either by the claimant or by the record as part of the non-adversarial administrative adjudication process).  Nevertheless, given the particular circumstances of this case, the Board finds that direct service connection for right knee arthritis post meniscectomy is warranted and, thus, for the sake of judicial economy will confine its analysis to that specific theory of entitlement.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

Further, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309, such as arthritis.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

A November 1991 service treatment record reflects that the Veteran complained of right knee pain lasting for two days.  Moreover, following his separation from active service, VA and private treatment records reveal ongoing complaints of right knee pain and a diagnosis of right knee arthritis.  

Service connection may be shown by evidence of the existence of a chronic disease in service and present manifestations of the same chronic disease.  38 C.F.R. § 3.303(b).  In this case, arthritis is an enumerated chronic disease under 38 C.F.R. §3.309.  The Board finds that the Veteran has competently and credibly reported continuity of right knee pain since service.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Veteran was afforded a VA examination in November 2009.  However, the examiner failed to address the Veteran's lay statements and the November 1991 complaint of right knee pain.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  Thus, the Board finds the November 2009 VA examination report is inadequate.

Finally, there is evidence linking the Veteran's right knee disability to his in-service injury.  Specifically, the Veteran submitted a May 2008 private medical opinion from Dr. Pietrus linking his right knee condition to military service trauma.  In conclusion, after resolving all reasonable doubt in the Veteran's favor, the Board finds that the record is in relative equipoise on all material elements of this claim.  Thus, service connection is warranted.  


ORDER

Service connection for right knee arthritis post meniscectomy is granted.  




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


